DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is not clearly understood because “the opening code” lacks a clear antecedent basis.  Is the opening code supposed to be the opening signal?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,953,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is broader than the patented claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darnell et al. (10,200,371).
Darnell et al. discloses a system having a vehicle with a vehicle communication device (112a), a server (104,116,128) able to communicate with a vehicle communication device (112a), and a deliverer terminal (112b), as shown in Figure 1.  The vehicle has a main body, passenger compartment, and a hatch or door provided on the vehicle main body to open and close the compartment.  The vehicle communication device (112a) has a first communication device to communicate with the server over the internet, as disclosed on lines 45-58 of column 12.  The communication device (112a) has a second communication device, Bluetooth Low Energy, with a shorter communication distance than the first communication device and configured to communicate with a deliverer terminal (112b), as shown in Figure 1 and disclosed on lines 6-24 of column 13.  A locking device is configured to lock the hatch or door, as disclosed on lines 36-40 of column 2.  The vehicle has a processor.  The deliverer terminal (112b) has a display and third communication device since it is a smartphone, as shown in Figures 1 and 11.  The deliverer terminal (112b) receives registered vehicle information and an opening signal from the server.  The registered vehicle information includes the VIN number and a picture of the vehicle.  Both include the vehicle type.  The picture includes the color of the vehicle.  The third communication device can transmit the opening signal to the second communication device, as shown in Figure 1.  The processor is configured to receive information about the opening signal from the server through the first communication device and open the hatch when the processor receives the opening signal from the deliverer terminal through the second communication device, as shown in Figure 1 and disclosed on lines 1-54 of column 2.  A communication device (116) is part of the server (104,116,128), as shown in Figure 2.  Storage is provided and configured to store registered vehicle information including the VIN number, as disclosed on line 58 of column 8 through line 18 of column 9.  VIN numbers include information about the vehicle including make and model.  A processor is configured to generate an opening signal, as disclosed on lines 46-58 of column 20.  The processor is configured to transmit the opening signal to the vehicle through the communication device and transmit the registered vehicle information and opening code to the deliverer terminal (112b) through the communication device.  In reference to claim 3, the deliverer terminal (112b) is a smart phone, as shown in Figures 1 and 11.  The smartphone has a communication device that receives the registered vehicle information and opening signal from the server and a display configured to display the registered vehicle information or a picture of the vehicle to show type and color, as disclosed in Figure 11 and disclosed on line 67 of column 23 through line 35 of column 24.  The communication device is capable to transmit the opening signal to the vehicle, as shown in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        December 14, 2022